NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JEREMIAH W. WILLIS,                          )
DOC# Y28868,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-2013
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.


PER CURIAM.


             Affirmed.


KELLY, SLEET, and LUCAS, JJ., Concur.